DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on August 18, 2022.

Response to Arguments
Applicant’s arguments filed August 18, 2022, with respect to the rejections of claims 2, 4, 7-10 and 14 under 35 U.S.C. 102 have been fully considered and found persuasive.  Therefore, the rejections have been withdrawn. Further on, claims 2, 4, 7-10 and 14 have been indicated as allowable subject matter (Please see below for further explanation).

Applicant’s amendments/arguments filed August 18, 2022, with respect to the rejections of claims 1, 3, 5-6 and 11-13 under 35 U.S.C. 102 have been fully considered and found persuasive.  However, upon further consideration, new grounds of rejection were made as explained below in new section 35 U.S.C. 103.

Disposition of Claims
     Claims 1-14 are pending in this application.
     Claims 2, 4, 7-10 and 14 are objected.
     Claims 1, 3, 5-6 and 11-13 are rejected.

Allowable Subject Matter
8.	Claims 2, 4, 7-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over (Maeda – US 8,960,754 B1), in view of (Yano – US 2012/0097119 A1), further in view of (Richardson – US 4,768,477 A).

Regarding claim 1, Maeda (Figs. 1-3 and 13) disclose:
A vehicle (utility vehicle 1: Fig. 1) comprising:
an engine (engine 20: Fig. 2) having a cylinder head (Cylinder head shown in Fig. 2 but missing an element number) and a first ignition coil (first of the plurality of ignition coils 22: Fig. 2) with a first end exposed from the cylinder head (Cylinder head shown in Fig. 2 but missing an element number); 
a continuously variable transmission (“A V-belt continuously variable transmission, not shown, is installed on the left side of the engine 20”: Column 3, Lines 46-67) that varies and outputs rotary power from the engine (20); and 
an exhaust duct (“an air intake duct 25 for the V-belt continuously variable transmission, and a plurality of ignition coils 22 are disposed in an upper space of the storage space 31”: Column 3, Lines 46-67) having a first exhaust port for exhausting a gas within a case of the continuously variable transmission to outside of the continuously variable transmission, and a second exhaust port for exhausting a part of the gas flowing to the first exhaust port to outside of the continuously variable transmission (“As shown in FIG. 2, the storage space 31 formed by the storage box 30 is provided under the rear seat 7r (shown in FIG. 1) and on the opposite side (right side) of the engine room 21 in the width direction of the vehicle.  An air cleaner 70 used as equipment, part of an air intake duct 25 for the V-belt continuously variable transmission, and a plurality of ignition coils 22 are disposed in an upper space of the storage space 31.  Consequently, part of the engine room 21 and the storage space 31 are disposed under the rear seat 7r (shown in FIG. 1) in the width direction of the vehicle”: Column 3, Lines 46-67), 
wherein the second exhaust port is provided for exhausting the gas within the case of the continuously variable transmission to at least a part of the first end of the first ignition coil (“The engine air intake duct 74 is first extended toward the outside (right side) in the width direction of the vehicle and then further extended while being bent toward the neighborhood of the ignition coils 22 disposed on the inside (left side) in the width direction of the vehicle.  In addition, the air intake duct 25 for the V-belt continuously variable transmission is inserted into a transmission duct opening 77c (shown in FIG. 13) and further extended while being bent toward the neighborhood of the ignition coils 22”: Column 4, Lines 1-17).

But Maeda does not explicitly and/or specifically meet the following limitations: 
(A) a case surrounding the CVT, where an exhaust duct connected to the case having a first exhaust port configured to exhaust a gas within the case to outside the case and flowing gas to at least a part of the first end of the first ignition coil.

However, regarding limitation (A) above, Yano (Fig. 2) discloses/teaches that the ignition coil 15a (shown in FIG. 2) of the ignition unit 15 is cooled by the cooling air being separated in the left direction. The cooling air guided into the cutout ventilating section 50 joins the cooling air flowing along the ventilating concave sections 55 on the rearward side of the cylinder outer circumferential wall section 7b on the lower left side. The joined cooling air flows forward along the ventilating concave sections 55 on the forward side of the cylinder outer circumferential wall section 7b on the lower left side to cool the forward portion of the cylinder outer circumferential wall section 7b on the lower left side. The cooling air having cooled the cylinder outer circumferential wall section 7b on the lower left side cools the cylinder outer circumferential wall section 7a on the forward side while the cooling air flows forward (Yano [0044]). The cooling air can cool the ignition coil disposed near the ventilating passage of the cooling air (Yano [0054]).

Further on, Richardson disclose/teaches that a bleed passage controllably bleeds a portion of the pressurized air from the chamber to cause circulation of cooled air around the igniter and associated components for extended service life (Richardson Abstract). What is desired is an ignition system that prevents the accumulation of contaminates around the igniter than can affect operation and provides for cooling of the igniter and associated components including the coupling, the ignition coil, and the ignition extender. The passage 100 of the vent means 98 controllably bleeds a portion of the pressurized air from the chamber 74. This causes a continuous flow of the cooled air from the aftercooler 74 to be circulated through the chamber 74. The circulation of cooled air in the chamber 74 cools the sparkplug 22, the ignition extender 22 and the coil 44 for extended service life. The bleed passage 100 controllably bleeds a portion of the pressurized air from the chamber 74 to cause cool air to be circulated through the chamber. The circulation of the air advantageously cools the igniter 20, the coupling means 40, and the coil 44 improving the service life of the components.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vehicle of Maeda incorporating a bleed air cooling strategy for the ignition coils as taught by Yano and Richardson to cool more efficiently the ignition coil using air bleed within the engine improving the service life of the ignition components.

Regarding claim 3, Maeda in view of Yano and Richardson disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein the exhaust duct has a projecting portion projecting outward from an outer circumferential surface thereof and provided above the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 5, Maeda in view of Yano and Richardson disclose the vehicle according to claim 3, and further on Maeda also discloses:
wherein at least a part of the projecting portion overlaps with the cylinder head in a top view (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 6, Maeda in view of Yano and Richardson disclose the vehicle according to claim 3, and further on Maeda also discloses:
wherein the projecting portion has a tubular shape forming at least a part of an edge of the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 11, Maeda in view of Yano and Richardson disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein the cylinder head is placed at a side of the exhaust duct, and the second exhaust port opens toward the side of the exhaust duct (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 12, Maeda in view of Yano and Richardson disclose the vehicle according to claim 1, and further on Maeda also discloses:
an engine exhaust duct for exhausting a gas within the engine to outside of the engine, wherein the first exhaust port is provided for exhausting the gas within the case of the continuously variable transmission to the engine exhaust duct (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 13, Maeda in view of Yano and Richardson disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein the engine having the cylinder head further includes a second ignition coil juxtaposed to the first ignition coil, and at least part of the first end of the first ignition coil and at least part of a first end of the second ignition coil are placed on an extension of the second exhaust port in a direction orthogonal to an opening surface of the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747